DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
BEGIN EXAMINER’S AMENDMENT

In the Specification:
In paragraph [05]:
in line 20, the word “homogenous” is changed to “homogeneous”
in line 24, the word “homogenous” is changed to “homogeneous”
In paragraph [09]:
in line 2, the word “homogenous” is changed to “homogeneous”
In paragraph [184]:
in line 1, the word “homogenous” is changed to “homogeneous”
In paragraph [215]:
in line 2, the word “homogenous” is changed to “homogeneous”
in line 4, the word “homogenous” is changed to “homogeneous”
In paragraph [216]:
in line 2, the word “homogenous” is changed to “homogeneous”
in line 5, the word “homogenous” is changed to “homogeneous”
In paragraph [218]:
in line 1, the word “homogenous” is changed to “homogeneous”
In paragraph [220]:
in line 1, the word “homogenous” is changed to “homogeneous”
In paragraph [237]:
in line 1, the word “homogenous” is changed to “homogeneous”
In paragraph [260]:
in line 2, the word “homogenous” is changed to “homogeneous”
In the claims:
In claim 1:
in line 31, the word “homogenous” is changed to “homogeneous”
in line 36, the word “homogenous” is changed to “homogeneous”
In claim 7:
in line 4, the word “homogenous” is changed to “homogeneous”

END EXAMINER’S AMENDMENT

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a display device comprising: a backlight arranged to output light; a transmissive spatial light modulator arranged to receive output light from the backlight; a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a first additional polariser arranged on the same side of the spatial light modulator as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder arranged between the first additional polariser and the display polariser, a second additional polariser, the second additional polariser being a linear polariser; and at least one second polar control retarder, wherein either: the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser; or said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, and the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser, wherein: each of the at least one first polar control retarder and the at least one second polar control retarder comprises a respective switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, in respect of one of the at least one first polar control retarder and the at least one second polar control retarder, one of the surface alignment layers is arranged to provide homogenous alignment in the adjacent liquid crystal material and the other of the surface alignment layers is arranged to provide homeotropic alignment in the adjacent liquid crystal material, in respect of the other of the at least one first polar control retarder and the at least one second polar control retarder, both of the surface alignment layers are arranged to provide homogenous alignment in the adjacent liquid crystal material or both of the surface alignment layers are arranged to provide homeotropic alignment in the adjacent liquid crystal material, and the switchable liquid crystal retarder of said one of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550 nm having a first retardance value and the switchable liquid crystal retarder of said other of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550 nm has a second retardance value, the second retardance value being at least half of the first retardance value. 
None of the prior art of record alone or in combination discloses the claimed invention.
Robinson et al. (US 2019/0250458) discloses a display device (see figure 18E, for instance) comprising: a backlight ([0043]) arranged to output light; a transmissive spatial light modulator (48) arranged to receive output light from the backlight; a display polariser (218) arranged on a side of the spatial light modulator, the display polariser (218) being a linear polariser; a first additional polariser (330B) arranged on the same side of the spatial light modulator (48) as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder (300B) arranged between the first additional polariser (330B) and the display polarizer (281), a second additional polarizer (318A), the second additional polariser being a linear polariser; and at least one second polar control retarder (300A), wherein either: the second additional polarizer is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser; or said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, and the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser, wherein: each of the at least one first polar control retarder (300B) and the at least one second polar control retarder (300A) comprises a respective switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers ([0021]) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, in respect of one of the at least one first polar control retarder (300B) and the at least one second polar control retarder (300A), and the switchable liquid crystal retarder of said one of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550 nm having a first retardance value and the switchable liquid crystal retarder of said other of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550 nm has a second retardance value, the second retardance value being at least half of the first retardance value. 
However, Robinson does not expressly disclose one of the surface alignment layers is arranged to provide homogenous alignment in the adjacent liquid crystal material and the other of the surface alignment layers is arranged to provide homeotropic alignment in the adjacent liquid crystal material, in respect of the other of the at least one first polar control retarder and the at least one second polar control retarder, both of the surface alignment layers are arranged to provide homogenous alignment in the adjacent liquid crystal material or both of the surface alignment layers are arranged to provide homeotropic alignment in the adjacent liquid crystal material, nor would it have been obvious to do so in combination.
Claims 2-36 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/9/2022